United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-2756
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                     Jessie Robinson, also known as Lil Jessie

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                             Submitted: March 23, 2016
                               Filed: March 28, 2016
                                   [Unpublished]
                                   ____________

Before WOLLMAN, BOWMAN, and MURPHY, Circuit Judges.
                       ____________

PER CURIAM.

       Jessie Robinson appeals after imposition of sentence by the district court1 upon
his guilty plea to a drug conspiracy charge. Counsel has moved to withdraw, and in

      1
       The Honorable Brian S. Miller, Chief Judge, United States District Court for
the Eastern District of Arkansas.
a brief filed under Anders v. California, 386 U.S. 738 (1967), he argues that the
sentence, which represents a variance above the calculated Guidelines range, is
unreasonable. In a supplemental brief, Robinson argues that the court abused its
discretion by varying upward without explanation, and without discussing the 18
U.S.C. § 3553(a) sentencing factors.

       After careful review, see United States v. Feemster, 572 F.3d 455, 461 (8th Cir.
2002) (en banc) (appellate review of sentencing decision), we conclude that the
district court committed no procedural error, and that the sentence is not substantively
unreasonable. The court entertained written and oral arguments--and engaged in an
interactive discussion with counsel, and with Robinson--on an appropriate sentence.
The court emphasized the need to protect the public from Robinson’s future crimes,
and to deter him from further criminal activity. The court noted that Robinson’s
behavior was inconsistent with his professed desire to be productive and care for his
son; and the court expressed great concern over Robinson’s history of irresponsible
and violent behavior, and his recidivism. We conclude that the district court provided
a detailed, careful, and reasoned explanation for the upward variance, relying on
relevant factors under section 3553(a). See 18 U.S.C. § 3553(a); United States v.
Jordan, 573 F.3d 586, 590 (8th Cir. 2009) (per curiam) (where court makes
individualized assessment based on facts presented, addressing defendant’s proffered
information in consideration of § 3553(a) factors, sentence is not unreasonable);
Feemster, 572 F.3d at 461-62 (appeals court takes into account totality of
circumstances, and considers extent of deviation, but must give due deference to
district court’s decision that § 3553(a) factors as a whole justify extent of variance).

      Having independently reviewed the record in accordance with Penson v. Ohio,
488 U.S. 75, 80 (1988), we find no nonfrivolous issues. Accordingly, we grant
counsel’s motion to withdraw and deny the motions for appointment of new counsel.
The judgment is affirmed.
                      ______________________________

                                          -2-